DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 29-31 do not have unity of invention with the previously elected group since such only requires an antibody that binds sialylated HEG1, which is taught by Donohoe (previously cited) as discussed in the 102 rejection of the previous action.     
Since these claims do not read on the group elected for examination by Applicant previously, claims 29-31 are withdrawn from consideration as being directed to a non-elected invention.  

Claim Status
Claims 29-31 are new.
Claims 2-3, 5-6, 8-13, 16-18 and 25 are canceled.
Claims 14-15, 20-24, and 26-31 are withdrawn.
Claims 1, 4, 7, and 19 are under examination.  

Priority
The U.S. effective filing date for all claims under examination is set at 01/16/2017 since all still fail the enablement requirement as discussed below and their scope would not be enabled by the priority documents for the same reason as previously discussed.

Objections Withdrawn
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

The objection to the specification for use of the terms SEPHAROSE (0024), ADDAVAX (0052), TWEEN (0057), TRITON (0070), SUPEROSE (0070), and LIPOFECTAMINE (0101) is withdrawn in view of Applicant’s amendments.  


Objections Maintained
Nucleotide and/or Amino Acid Sequence Disclosures
Applicant’s Arguments:  The brief description of Figure 13 is amended herein to include sequence identifiers for each of the sequences set forth in the figure. These sequences are also added to the amended sequence listing submitted herewith, as well as the listing of sequences at the end of the specification. No new matter is added by the amendments.
Examiner’s Response to Traversal:  Applicant’s argument has been carefully considered.  However, after review of Figure 13, it appears 24 sequence identifiers are needed therein and so the 22 added by Applicant are not sufficient to overcome this objection.   Thus, this objection stands.  

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 4, 6-7, and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1-7 and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The rejection of claims 1-6 under 35 U.S.C. 102a1 as being anticipated by Donohoe (US2011/0034676, published 02/10/2011) is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Duchateau (US2018/0201901, priority to 02/14/2014, previously cited) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 4, 7, and 19 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibodies that bind sialylated HEG1 comprising all parental CDRs, does not reasonably provide enablement for similar antibodies with fewer than all CDRs on each antibody molecule or any antibody with mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1 -4, 6, and 18 are rejected under 35 U.S.C. § 112(a) for lack of enablement over the full scope of the claims. The Examiner states that the specification is enabling for antibodies that bind sialyated HEG1 comprising all parental CDRs. The amended claims specify that the claimed antibodies comprise the CDRs specified in Item (3) in former claim 4. This rejection can be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive for the reasons below.

Second, all claims rejected above now read on monoclonal antibodies comprising the six CDRs of claim 4 previously discussed in this rejection, of which, three are too short.  Thus, these antibodies are not enabled for the reasons of record.  
For the reasons above, this rejection stands and is made for the claims not previously rejected here but that have been amended to contain the six CDRs not enabled.  Applicant presents no specific arguments over either of these points raised and so the rejection stands and is made here.  

New Objections
Claim Objections
Claim 4 is objected to because of the following informalities:  For clarity, the wherein clause of line 2 should be amended to recite wherein the antibody comprises a heavy chain... as in previous part 3 of this claim to include all of the six CDRs.  There is no need to state an antibody comprising in the wherein clause.
Claims 7 and 19 are objected to because, for clarity, each component of the complexes should be labeled as (a) and (b), for example.
Appropriate correction is required.

Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642